59 U.S. 479 (1855)
18 How. 479
STEPHEN V.R. ABLEMAN, PLFF. IN ER.,
v.
SHERMAN M. BOOTH.
No. 35.
Supreme Court of United States.

Mr. Chief Justice TANEY delivered the opinion of the court.
Upon looking into the transcript in this case, we find that the questions of constitutional law which it involves arose in a preliminary proceeding in the case between the same parties, of which we have just spoken. In that case, the whole subject was disposed of in the state court, and the principal question in it is precisely the same with that which is presented in this, which the attorney-general proposes to argue. The two cases ought to be argued together. It would hardly be proper for the court, where questions of so much interest are concerned, to hear a portion of them at one term and a portion of them at another. All of the questions which are involved in the two cases have grown out of one transaction, and depend upon the same facts, and it is impossible to decide one without disposing of the principal question in the other. The court, therefore, will not hear the argument in these cases separately. They must be argued together. And as the principal case is not before the court in a form that will enable the court to hear it at the present term, this preliminary portion of it must be continued until the next term, to be argued when the whole subject is ready for hearing.